Citation Nr: 0310325	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-12 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for a lung disease 
claimed as secondary to in-service tobacco use.  

3.  Service connection for organic heart disease on any basis 
to include in-service tobacco use.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In a November 
2002 decision, the Board denied the veteran's appeal as to 
the issue of entitlement to service connection for lung 
disease secondary to exposure to poison chemicals/gasses 
including mustard gas.


REMAND

In February 2003, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a 
March 2003 report of VA examination has been obtained as a 
result and is of record.  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, the Board must now return the 
case to the RO so that it may review the additional evidence 
as a preliminary matter.  

The veteran has claimed entitlement to service connection 
for PTSD.  In support of his claim, he has submitted 
numerous statements which are only partially legible.  The 
RO should contact the veteran and request that he provide as 
much descriptive information as possible pertaining to his 
alleged in-service stressors.  Due to the difficulty with 
interpreting the veteran's handwriting, the RO should 
request the veteran's representative to assist as much as 
possible in furnishing a legible list of claimed stressors.  

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The RO should contact the veteran and 
his representative and request that they 
furnish a legible, complete, detailed 
description of all in-service stressors.  
They should provide the dates and places 
of the veteran's military assignments, 
his specific duties at each location, and 
the events or experiences he found the 
most upsetting.  The veteran should also 
be asked to describe the events in 
detail, including the date (within 60 
days), place, and the names of other 
persons involved.  

2.  If the veteran furnishes additional 
information pursuant to the request set 
forth in paragraph 2 above, then the RO 
should submit any pertinent information 
supplied by the veteran to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR).  The RO 
should ask the USASCRUR to provide 
supporting evidence of any of the claimed 
stressors.  

3.  If and only if the above-requested 
development results in credible 
supporting evidence of any of the claimed 
stressors, the veteran should be provided 
a psychiatric examination by a board of 
two psychiatrists, if possible, in order 
to determine whether he has PTSD based 
solely on the verified in-service 
stressor or stressors.  The examiner(s) 
should clearly be informed of which 
stressor(s) has/have been verified.  The 
claims file should be made available to 
and be reviewed by the examiners in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, such as psychological 
tests, that are deemed necessary for an 
accurate assessment.

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the report of the March 2003 VA 
examination which was obtained by the 
Board) and determine if the benefits 
sought can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
 
The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




